DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office action is in response to Applicant's communication filed November 24, 2021 in response to the Office action dated October 5, 2021. 
Claims 1-20 are pending.
NOTE: 
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art reference and any interpretations of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pletka et. al. U.S. Patent Pub No. 2020/0257621 (hereinafter Pletka) in view of Ke et. al. US Patent Pub. No. 2018/0307496 (hereinafter Ke).
Regarding Claim 7, Pletka teaches a method for managing garbage collection process, performed by a flash controller (Fig.1B; Para22-23"Flash controller 140"), comprising: determining source blocks to be processed, wherein each source block comprises an invalid page (Fig.1B, 4; Abstract Para9 "a non-volatile memory includes a plurality of blocks of physical memory, including a target block and at least one source block containing at least some valid data and some invalid data" Para38-39); 
	programing user data of valid pages in the source blocks, whose quantity is less than a total number of pages in one first-type physical block, into empty pages in a second-type physical block, wherein the total number of pages in one first-type physical block is greater than a total number of pages in one second-type physical block(Fig.2A;.3; 4, 5; Para4-5 "flash controller regularly performs "garbage collection," which includes the controller collecting the still valid logical pages from one or more fragmented blocks, programming an available erased block with the valid logical pages, erasing the fragmented block(s ), and then recording the newly erased blocks in a free block queue in preparation for re-use" Para24-25 MLC has more pages than SLC Para38-40, 42-43).
	However, Pletka fails to teach but Ke teaches filling remaining empty pages in the second-type physical block with dummy values (Fig.6, 7; Para5-6 "programming dummy data into a predefined number of empty pages next to the last programmed page of a destination block of the storage unit and performing an unfinished GC data-access operation." Para23-24, 26).  
	Pletka and Ke are analogous art because they are from the same field of endeavor.  They both relate to data management in a storage system.

	One of ordinary skill in the art would have been motivated to do this modification in order to utilize more efficient approach of data management, as suggested by Ke (Para4-6).
Regarding claim 8, the combination of Pletka and Ke teaches all the limitations of the base claims as outlined above.
	Further, Pletka teaches calculating a quantity of the valid pages in the source blocks; determining whether the quantity of the valid pages is equal to or greater than a total number of pages in one first-type physical block; when the quantity of the valid pages is equal to or greater than the total number of pages in one first-type physical block, programing user data of ixN valid pages in the source blocks into at least one first-type physical block, wherein ixN<M, i represents an integer greater than zero, M represents the quantity of the valid pages, and N represents the total number of pages in one TLC block, and programing user data of the remaining valid pages in the source blocks into an empty page of the second-type physical block; and   when the quantity of the valid pages is less than the total number of pages in one first-type physical block, programing user data of the valid pages in the source blocks into an empty page of the second-type physical block(Fig.2A;.3; 4, 5; Para24-25; Para38-40, 42-43).  
Regarding claim 9, the combination of Pletka and Ke teaches all the limitations of the base claims as outlined above.
Fig.2A, 4, 5; Para40-42).  
Regarding claim 10, the combination of Pletka and Ke teaches all the limitations of the base claims as outlined above.
	Further, Pletka teaches wherein the first-type physical block is a Triple Level Cell (TLC) block or a Quad-Level Cell (QLC) block, and the second-type physical block is a Single Level Cell (SLC) block (Fig.2A, 4, Para39-41 "garbage collector 312 may select either an SLC block from the first pool or an MLC/TLC/QLC block from the second pool").  
Regarding claim 11, the combination of Pletka and Ke teaches all the limitations of the base claims as outlined above.
	Further, Pletka teaches wherein each physical wordline of the TLC block stores user data of triple-pages, each physical wordline of the QLC block stores user data of quad-pages, and each physical wordline of the SLC block stores user data of single pages (Fig.1B, 2A; Para2-3 "Memories storing one, two, three and four bits per cell are respectively referred to in the art as Single Level Cell (SLC), Multi-Level Cell (MLC), Three Level Cell (TLC), and Quad Level Cell (QLC) memories." Para42-43).  
Regarding claim 12, the combination of Pletka and Ke teaches all the limitations of the base claims as outlined above.
	Further, Pletka teaches wherein each source block is a Single Level Cell (SLC) block (Fig.2A, 4 Para38-40 "The source block, which can be either a SLC block or an MLC/TLC/QLC block"
Regarding claim 13, the combination of Pletka and Ke teaches all the limitations of the base claims as outlined above.
	Further, the combination teaches comprising: closing the second-type physical block (Pletka: Fig.4 Para42-43) after filling the remaining empty pages in the second- type physical block with dummy values (Ke: Fig.6, 7; Para5-6 "programming dummy data into a predefined number of empty pages next to the last programmed page of a destination block of the storage unit and performing an unfinished GC data-access operation." Para23-24, 26).
Regarding claims 1-6, and 14-20, the combination of Pletka and Ke teaches these claims according to the reasoning set forth in claim 7-13.
Response to Arguments
Applicants arguments,  filed November 24, 2021, with respect to claims 1, 7, and 14 have been fully considered but they are not persuasive.
Applicant argued the prior art fails to teach “program user data of valid pages in the source blocks, whose quantity is less than a total number of pages in one first-type physical block, into empty pages in a second-type physical block, wherein the total number of pages in one first-type physical block is greater than a total number of pages in one second-type physical block.”  The examiner respectfully disagrees.  The applicant states there is a specific order to first determine the quantity of valid pages of source blocks to be processed, and then determine what type of physical block that the user data of valid pages are going to be programmed.  But the claims do not reflect the specific order that the applicant argued.  There is no determination step to find of what type of physical block to chose 
Pletka teaches moving valid data to either SLC or MLC type memory during garbage collection process based on valid data size, which corresponds to moving valid pages to either first-type physical block, Fig.2A;.3; 4, 5; Para4-5 "flash controller regularly performs "garbage collection," which includes the controller collecting the still valid logical pages from one or more fragmented blocks, programming an available erased block with the valid logical pages, erasing the fragmented block(s ), and then recording the newly erased blocks in a free block queue in preparation for re-use" Para24-25 MLC has more pages than SLC Para38-40, 42-43).
Therefore, the combination of Pletka and Ke renders these claims unpatentable.
Conclusion
Status of Claims in the application: 
The following is a summary of the treatment and status of all claims in the application as recommended by MPEP 707.70(i):
Per the instant office action, claims 1-20 have received an action on the merits and are subject of a final action.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TASNIMA MATIN whose telephone number is (571)272-8785.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TASNIMA . MATIN
Primary Examiner
Art Unit 2135



/TASNIMA MATIN/Primary Examiner, Art Unit 2135